United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 03-3971
                               ________________

George William Oming,                    *
                                         *
            Petitioner,                  *
                                         *      Petition for Review of an Order of
      v.                                 *      the Board of Immigration Appeals.
                                         *
John Ashcroft, Attorney General          *             [UNPUBLISHED]
of the United States,                    *
                                         *
            Respondent.                  *

                               ________________

                               Submitted: December 17, 2004
                                   Filed: January 25, 2005
                               ________________

Before BYE, JOHN R. GIBSON, and GRUENDER, Circuit Judges.
                         ________________

PER CURIAM.

       George William Oming, a native and citizen of Uganda, petitions for review
of the decision of the Board of Immigration Appeals (“BIA”) denying his applications
for asylum, withholding of removal, and protection under the Convention Against
Torture.1 Oming argues that the BIA violated its own regulatory procedure when it

      1
      In his petition for review, Oming refers to withholding of removal and the
Convention Against Torture only three times. Two of the references simply indicate
the Immigration Judge’s denial of those applications and are found in sections
decided to employ the affirmance-without-opinion (“AWO”) procedure in his case.
We dismiss Oming’s petition because we do not have jurisdiction to consider the
issue he has raised.

       On March 13, 2002, Oming was served with a notice to appear, charging that
he was subject to removal for having remained in the United States longer than
authorized. Oming conceded removability and applied for asylum, withholding of
removal, and protection under the Convention Against Torture. The Immigration
Judge (“IJ”) denied Oming’s application for asylum because Oming failed to establish
that he filed the application within one year of arriving in the United States and failed
to establish that he qualified for an exception to the one-year filing requirement. See
8 U.S.C. § 1158(a)(2)(B), (D). The IJ also denied Oming’s applications for
withholding of removal and protection under the Convention Against Torture because
Oming failed to establish past persecution and failed to establish that it was more
likely than not that he would be persecuted or tortured in Uganda. The BIA affirmed
the IJ’s decision using the AWO procedure.2


entitled “Case Summary and Request for Oral Argument” and “Statement of Case.”
The third reference is found in a section entitled “Jurisdiction.” To the extent Oming
attempts to challenge the denial of his applications for withholding of removal and
protection under the Convention Against Torture, we hold that Oming has waived
those issues on review. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir.
2004) (holding that petitioner waived claim for protection under the Convention
Against Torture because there was no meaningful argument on the claim in his
opening brief).
      2
       Pursuant to 8 C.F.R. § 1003.1(e)(4)(i), the BIA member assigned to a case is
required to employ the AWO procedure if the member determines that the result
reached by the IJ was correct, that any errors by the IJ were harmless or nonmaterial,
and that either “[t]he issues on appeal are squarely controlled by existing Board or
federal court precedent and do not involve the application of precedent to a novel
factual situation[,]” or “[t]he factual and legal issues raised on appeal are not so
substantial that the case warrants the issuance of a written opinion in the case.”
                                           -2-
       Oming asserts that the IJ’s denial of his asylum application was based on
alternative reviewable and non-reviewable grounds—specifically, the merits of his
asylum claim and the timeliness of his application, respectively. Oming argues that
we should remand to the BIA because use of the AWO procedure provided no
guidance as to whether the BIA affirmed the IJ’s decision on a reviewable or non-
reviewable basis. Contrary to Oming’s assertion, the administrative record clearly
shows that the IJ denied Oming asylum solely based on the untimeliness of his
application.

       We agree with Respondent that we lack jurisdiction to review the BIA’s
decision to employ the AWO procedure in Oming’s case. In Ngure v. Ashcroft, 367
F.3d 975, 983 (8th Cir. 2004), reh’g and reh’g en banc denied, No. 02-3879 (8th Cir.
Sept. 1, 2004), we held that “the BIA’s decision whether to employ the AWO
procedure in a particular case is committed to agency discretion and not subject to
judicial review.”

      Accordingly, we dismiss Oming’s petition for review.
                     ______________________________




                                        -3-